DETAILED CORRESPONDENCE
This action is in response to the filing of the Amendments on 10/03/2022. Claim 20 is cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20130226344) in view of SHIKINA (US 20160236347). 

Claim 1, Wong  discloses a robot for performing tasks autonomously, comprising: a control system configurable to output a direction of motion for the robot based on a plurality of areas around the robot that are dynamically and continuously changing, the control system calculates the plurality of areas based on the direction of motion of the robot  [see at least Figs 1 below, Figs 17 – 18 and p0096, p0097, p0156, p0166, 0222-0223  - Since robot 100 may operate in a human environment, it may interact with humans and operate in spaces designed for humans (and without regard for robot constraints). The robot 100 can limit its drive speeds and accelerations when in a congested, constrained, or highly dynamic environment, such as at a cocktail party or busy hospital. However, the robot 100 may encounter situations where it is safe to drive relatively fast, as in a long empty corridor, but yet be able to decelerate suddenly, as when something crosses the robots' motion path; 
The controller 500 can use the calculated motion based on imaging data of the imaging sensor 450 for correcting any errors in the wheel based odometry, thus allowing for improved mapping and motion control. Visual odometry may have limitations with low-texture or low-light scenes 10, if the imaging sensor 450 cannot track features within the captured image(s). Other details and features on odometry and imaging systems, which may combinable with those described herein, can be found in U.S. Pat. No. 7,158,317 (describing a "depth-of field" imaging system), and U.S. Pat. No. 7,115,849 (describing wave-front coding interference contrast imaging systems), the contents of which are hereby incorporated by reference in their entireties].


    PNG
    media_image1.png
    814
    667
    media_image1.png
    Greyscale

the direction of motion for the robot being based on detection of objects within the plurality of dynamically changing areas using one or more sensors  [see at least Fig 6E  below, p0014, p0040, p0041, Figs 6C – E, and p0144, 0152 -  to achieve reliable and robust autonomous movement, the sensor system 400 may include several different types of sensors which can be used in conjunction with one another to create a perception of the robot's environment sufficient to allow the robot 100 to make intelligent decisions about actions to take in that environment. The sensor system 400 may include one or more types of sensors supported by the robot body 110, which may include obstacle detection obstacle avoidance (ODOA) sensors, communication sensors, navigation sensors, etc. For example, these sensors may include, but not limited to, proximity sensors, contact sensors, three-dimensional (3D) imaging/depth map sensors, a camera (e.g., visible light and/or infrared camera), sonar, radar, LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging), etc.]

    PNG
    media_image2.png
    379
    479
    media_image2.png
    Greyscale



 and the plurality of dynamically and continuously changing areas are regions surrounding the robot as the robot moves along a trajectory [see at least p0166 - Since robot 100 may operate in a human environment, it may interact with humans and operate in spaces designed for humans (and without regard for robot constraints). The robot 100 can limit its drive speeds and accelerations when in a congested, constrained, or highly dynamic environment, such as at a cocktail party or busy hospital. However, the robot 100 may encounter situations where it is safe to drive relatively fast, as in a long empty corridor, but yet be able to decelerate suddenly, as when something crosses the robots' motion path]

wherein the plurality of dynamically and continuously changing areas are determined relative to an approximate footprint of the robot and the direction of movement of the robot as the robot moves along the trajectory, [see at least p0041, p0097, p0166 - The robot 100 can operate in human environments (e.g., environments typically designed for bipedal, walking occupants) using wheeled mobility. In some implementations, the drive system 200 includes first, second, and third drive wheels 210a, 210b, 210c equally spaced (i.e., trilaterally symmetric) about the vertical axis Z (e.g., 120 degrees apart); however, other arrangements are possible as well…]

wherein each area of the plurality of dynamically and continuously changing areas around the robot is associated with a different level or type of risk as the robot moves along the trajectory [ see at least p0106, p0160, 0166, 0172, 0206 – Figs 5A  - The reliability of executing robot collision free moves may be based on: (i) a confidence level built by high level reasoning over time and (ii) a depth-perceptive sensor that accumulates three major types of data for analysis-- (a) a depth image, (b) an active illumination image and (c) an ambient illumination image. Algorithms cognizant of the different types of data can be executed on each of the images obtained by the depth-perceptive imaging sensor 450. The aggregate data may improve the confidence level compared to a system using only one of the kinds of data; the operations also include outputting 1214 navigation data for circumnavigating the object 12 in the scene 10. In some implementations, the controller 500 uses the outputted navigation data to issue drive commands to the drive system 200 to move the robot 100 in a manner that avoids a collision with the object 12. The controller 500 may use imaging data from the imaging sensor 450 for color/size/dimension blob matching. Identification of discrete objects 12 in the scene 10 allows the robot 100 to not only avoid collisions, but also to search for objects 12. The human interface robot 100 may need to identify humans and target objects 12 against the background of a home or office environment. The controller 500 may execute one or more color map blob-finding algorithms on the depth map(s) derived from the imaging data of the imaging sensor 450 as if the maps were simple grayscale maps and search for the same "color" (that is, continuity in depth) to yield continuous objects 12 in the scene 10. Using color maps to augment the decision of how to segment objects 12 would further amplify object matching, by allowing segmentation in the color space as well as in the depth space. The controller 500 may first detect objects 12 by depth, and then further segment the objects 12 by color. This allows the robot 100 to distinguish between two objects 12 close to or resting against one another with differing optical qualities; The second imaging sensor 450b is arranged with its imaging axis 455 pointing substantially parallel with the ground along the forward drive direction F (e.g., to detect objects approaching a mid and/or upper portion of the robot 100). In other examples, the second imaging sensor 450b is arranged with its imaging axis 455 pointing above the ground or even upward away from the ground; The 3D depth imaging sensor(s) 450 can image point clouds directly (e.g., not by spinning like a scanning LIDAR) and can point or aim at an obstacle that needs more attention] It is also noted that different environments such as congested, constrained, and highly dynamic versus relatively safe areas like long hallways also have different levels of safety/risk.
Although the Examiner believes Wong teaches: and detection of objects in a first area of the plurality of areas causes the robot to perform a first action different from a second action in response to detection of objects in a second area of the plurality of areas, see arguments below, the Examiner uses SHIKINA to further enhance the rejection. 
However, SHIKINA teaches a speed controller is configured to control a speed of a movable object based on whether an obstacle is in a monitor region. The region changer is configured to change a size of the monitor region based on the speed of the movable object [see p0008].  Additionally teaching, based on the detection result detected by the obstacle detector 22, the obstacle determiner 21b determines whether the obstacle OB is in the stopping region A1a (step S104). When a determination is made that the obstacle OB is in the stopping region A1a (step S104, Yes), the speed controller 21da immediately stops the self-movable carriage 1 (step S105), and the processing at and later than step S103 is repeated.
When a determination is made that no obstacle OB is in the stopping region A1a (step S104, No), the obstacle determiner 21b determines whether the obstacle OB is in the deceleration region A1b (step S106). 

When a determination is made that the obstacle OB is in the deceleration region A1b (step S106, Yes), the speed controller 21da decelerates the self-movable carriage 1 (step S107) and the monitor region changer 21c reduces the size of the monitor region MA (step S108). Then, the controller 20 repeats the processing at and later than step S102. When a determination is made that no obstacle OB is in the deceleration region A1b (step S106, No), the obstacle determiner 21b determines whether the obstacle OB is in the maintaining region A2 (step S109).
When a determination is made that the obstacle OB is in the maintaining region A2 (step S109, Yes), the speed controller 21da maintains the speed of the self-movable carriage 1 (step S110), and the monitor region changer 21c maintains the size of the monitor region MA (step S111). Then, the controller 20 repeats the processing at and later than step S102.
When a determination is made that no obstacle OB is in the maintaining region A2 (step S109, No), the speed controller 21da accelerates the self-movable carriage 1 (step S112), and the monitor region changer 21c increases the size of the monitor region MA (step S113) [see Fig 6 and p0087 – 0092]. 
Therefore, it would have been obvious to modify Wong, to include and detection of objects in a first area of the plurality of areas causes the robot to perform a first action different from a second action in response to detection of objects in a second area of the plurality of areas, providing a plurality of detection regions which correspond with potential collision, the robot can provide for different commands, such as decelerate or stop according to the object in a region. 



Claim 2, Wong discloses robot of claim 1, but not specifically wherein the plurality of dynamically changing areas include the first area representing a critical risk zone of the robot, a respective area representing a higher-risk zone of the robot, and the second 3representing a middle risk zone of the robot, wherein each of the respective areas correspond to different regions around the robot.
However, Wong does disclose the reliability of executing robot collision free moves may be based on: (i) a confidence level built by high level reasoning over time and (ii) a depth-perceptive sensor that accumulates three major types of data for analysis-- (a) a depth image, (b) an active illumination image and (c) an ambient illumination image. Algorithms cognizant of the different types of data can be executed on each of the images obtained by the depth-perceptive imaging sensor 450. The aggregate data may improve the confidence level compared to a system using only one of the kinds of data; Since robot 100 may operate in a human environment, it may interact with humans and operate in spaces designed for humans (and without regard for robot constraints). The robot 100 can limit its drive speeds and accelerations when in a congested, constrained, or highly dynamic environment, such as at a cocktail party or busy hospital. However, the robot 100 may encounter situations where it is safe to drive relatively fast, as in a long empty corridor, but yet be able to decelerate suddenly, as when something crosses the robots' motion path [see at least p0106 – 0166].
The Examiner interprets Wong intuitively determining risk zones.  That is, any region it detects an obstacle is higher risk than another region around the robot which doesn’t have an obstacle.  Obstacle being closer could be mean higher risk area (e.g. if someone moving fast and is close), such as in the example of the cocktail party or busy hospital [see p0166] would certainly be considered a high-risk area.  Wong also discloses “the robot 100 may encounter situations where it is safe to drive relatively fast, as in a long empty corridor, but yet be able to decelerate suddenly, as when something crosses the robots' motion path” this may be considered a low or medium risk one.  Certainly, its ability to distinguish between static objects and continuously changing dynamic objects teaches it is capable of distinguishing around different zones. 
Therefore, it would have been obvious to modify Wong, to include wherein the plurality of dynamically changing areas include a respective area representing a critical risk zone of the robot, a respective area representing a higher-risk zone of the robot, and a respective area representing a middle risk zone of the robot, wherein each of the respective areas correspond to different regions around the robot, providing the ability to distinguish between objects and move accordingly, such as avoid collisions and to improve the efficiency of the robot.  
Additionally, SHIKINA discloses a stopping region A1a is a region where the speed control is control of stopping the self-movable carriage 1 when the obstacle OB is in the stopping region A1a. The deceleration region A1b is a region where the speed control is control of decelerating the self-movable carriage 1 when the obstacle OB is in the deceleration region A1b (or accelerating the self-movable carriage 1 when no obstacle OB exists);  the term “turn into a dead zone” means that a region turns into a zone where the control of the self-movable carriage 1 is to maintain the speed of the self-movable carriage 1. That is, the second region A2 is a region where the speed of the self-movable carriage 1 is maintained when the obstacle OB is in the second region A2. The second region A2 will be hereinafter occasionally referred to as “maintaining region A2”[see at least p0043 – 0046 and Figs 2C – 2E].
Further disclosing, a speed controller is configured to control a speed of a movable object based on whether an obstacle is in a monitor region. The region changer is configured to change a size of the monitor region based on the speed of the movable object [see p0008].  Additionally teaching, based on the detection result detected by the obstacle detector 22, the obstacle determiner 21b determines whether the obstacle OB is in the stopping region A1a (step S104). When a determination is made that the obstacle OB is in the stopping region A1a (step S104, Yes), the speed controller 21da immediately stops the self-movable carriage 1 (step S105), and the processing at and later than step S103 is repeated.
When a determination is made that no obstacle OB is in the stopping region A1a (step S104, No), the obstacle determiner 21b determines whether the obstacle OB is in the deceleration region A1b (step S106). 

When a determination is made that the obstacle OB is in the deceleration region A1b (step S106, Yes), the speed controller 21da decelerates the self-movable carriage 1 (step S107) and the monitor region changer 21c reduces the size of the monitor region MA (step S108). Then, the controller 20 repeats the processing at and later than step S102. When a determination is made that no obstacle OB is in the deceleration region A1b (step S106, No), the obstacle determiner 21b determines whether the obstacle OB is in the maintaining region A2 (step S109).
When a determination is made that the obstacle OB is in the maintaining region A2 (step S109, Yes), the speed controller 21da maintains the speed of the self-movable carriage 1 (step S110), and the monitor region changer 21c maintains the size of the monitor region MA (step S111). Then, the controller 20 repeats the processing at and later than step S102.
When a determination is made that no obstacle OB is in the maintaining region A2 (step S109, No), the speed controller 21da accelerates the self-movable carriage 1 (step S112), and the monitor region changer 21c increases the size of the monitor region MA (step S113) [see Fig 6 and p0087 – 0092]. 
Therefore, it would have been obvious to modify Wong, to include the first area representing a critical risk zone of the robot, a respective area representing a higher-risk zone of the robot, and the second representing a middle risk zone of the robot, wherein each of the respective areas correspond to different regions around the robot, the robot can provide for different commands, such as decelerate or stop according to the object in a region for safety and avoid collisions. 








Claim 3, Wong discloses the robot of claim 2, wherein the control system is configurable to, actuate the robot to perform at least one action based on detection of an object in one of the respective areas, the at least one action includes stopping, turning, or actuating at least one actuator coupled to the robot [see at least p0166 -0167]. 

Claim 4, Wong discloses the robot of claim 2,  wherein the control system is configurable to, stop the robot based on detection of an object in one of the respective areas, wherein the stop includes one of (i) a first category corresponding to a complete shutdown of the robot, (i1) a second category corresponding to powered braking of at least one actuator, and (iii) a third category corresponding to modifying power to the at least one actuator in order to slow down operation of the robot [see at least p0242 - the behavior system 510a includes an obstacle detection/obstacle avoidance (ODOA) behavior 600a for determining responsive robot actions based on obstacles perceived by the sensor (e.g., turn away; turn around; stop before the obstacle, etc.)]. 


Claim 5, Wong discloses the robot of claim 2, wherein the control system is configurable to, stop additional functionalities of the robot based on detection of an object in one of the respective areas, the additional functionalities includes use of brushes, vacuums, and liquid pumps coupled to the robot [see at least p0192 – o193 - The imaging sensor 450 may include a pulse laser and camera iris to act as a bandpass filter in the time domain to look at objects 12 only within a specific range. A varying iris of the imaging sensor 450 can be used to detect objects 12 a different distance. Moreover, a pulsing higher power laser can be used for outdoor applications; Table 1 and Table 2 provide exemplary features, parameters, and/or specifications of imaging sensors 450 for various applications. Sensor 1 can be used as a general-purpose imaging sensor 450. Sensors 2 and 3 could be used on a human interaction robot, and sensors 4 and 5 could be used on a coverage or cleaning].


Claim 6, Wong discloses the robot of claim 2, but does not specifically disclose wherein the first action causes a stop of the robot upon detection of an object in the respective first area representing either the critical risk zone or the higher-risk zone of the robot, and the second action causes a slow-down of the robot upon detection of an object in the respective area representing the middle risk zone of the robot.
However, SHIKINA discloses a stopping region A1a is a region where the speed control is control of stopping the self-movable carriage 1 when the obstacle OB is in the stopping region A1a. The deceleration region A1b is a region where the speed control is control of decelerating the self-movable carriage 1 when the obstacle OB is in the deceleration region A1b (or accelerating the self-movable carriage 1 when no obstacle OB exists);  the term “turn into a dead zone” means that a region turns into a zone where the control of the self-movable carriage 1 is to maintain the speed of the self-movable carriage 1. That is, the second region A2 is a region where the speed of the self-movable carriage 1 is maintained when the obstacle OB is in the second region A2. The second region A2 will be hereinafter occasionally referred to as “maintaining region A2” [see at least p0043 – 0046 and Figs 2C – 2E].



Therefore, it would have been obvious to modify Wong, to include wherein the first action causes a stop of the robot upon detection of an object in the respective first area representing either the critical risk zone or the higher-risk zone of the robot, and the second action causes a slow-down of the robot upon detection of an object in the respective area representing the middle risk zone of the robot, in order to provide safety and avoid collisions. 

Claim 7,Wong discloses the robot of claim 1, wherein the robot is confined to perform autonomous operation in restricted and/or limited portion of an environment [see at least Fig 17A - 17B, p0218 - in some circumstances, the robot 100 receives an occupancy map 1700 of objects 12 in a scene 10 and/or work area 5, or the robot controller 500 produces (and may update) the occupancy map 1700 based on image data and/or image depth data received from an imaging sensor 450 (e.g., the second 3-D image sensor 450b) over time. In addition to localization of the robot 100 in the scene 10 (e.g., the environment about the robot 100), the robot 100 may travel to other points in a connected space (e.g., the work area 5) using the sensor system 400].






Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20130226344) in view of SHIKINA (US 20160236347) and Shamlian (US 20170031366).

Claim 8, Wong as modified discloses the robot of claim 1, but does not specifically disclose wherein the control system is configurable to detect cliffs or falls for the robot based on a sensor detecting distance to increase in measured distance.
However, Shamlian discloses proximity sensors for mobile robots.  Specifically, Shamlian discloses a proximity sensor 520, which is arranged near or about the bottom portion 116 of the forward portion 112 of the robot body 110. In some examples, the bottom portion 116 of the robot 100 includes a rim 118. The rim 118 connects the bottom portion 116 of the robot 100 and the forward and rearward peripheries 112a, 114a of the robot body 110. The cliff proximity sensors 520 can detect when the robot 100 has encountered a falling cliff 12 of the floor 10, such as when it encounters a set of stairs or a change in the height of the floor surface 10. The controller 200 (executing a control system) may execute behaviors that cause the robot 100 to take an action, such as changing its direction of travel, when a cliff 12 is detected. In some implementations, the sensor system 500 includes one or more secondary cliff sensors (e.g., other sensors configured for cliff sensing and optionally other types of sensing); in some examples, the proximity sensor 520e includes a sensor body 514 housing an emitter 522 and first and second receivers 524a, 524b. The receivers 524a, 524b are adjacent to one another. The emitter 522 is disposed adjacent the first receiver 524a on an opposite side of the second receiver 524b. The distance S.sub.1 separating the emitter 522 and the first receiver 524a may be less than the distance S.sub.2 between the first receiver 524a and the second receiver 524b; The first volume V1 defines a zone having a threshold drop distance D.sub.s (as previously noted, D.sub.s is the maximum distance at which the robot 100 can go from a first surface 10a to a second surface 10b) and the second volume V2 being at a distance D.sub.AC greater than the threshold drop distance D.sub.s. The first volume V1 and the second volume V2 therefore define two layers that overlap at different distances (within and up to a distance of D.sub.s and beyond distance D.sub.s) detected by two different receivers 524a, 524b. As summarized below in binary truth table 1, the “1” or “0” indicates a received emission from a surface at either, both or neither volume V1, V2 and the binary nature of detection at those volumes, in combination, determines how the robot show act. If the sensor 520 receives a response in the first volume V1, but not in the second volume V2, the robot 100 detects the only flooring condition for continuing to travel in the current direction of travel. If the sensor 520 detects flooring in the first volume V1 and in the second volume V2, an actual cliff 12b is signaled to the robot 100 and the robot 100 stops moving  [see at least p0058, p0078 – p0080, Figs 9A – B].

Therefore, it would have been obvious to modify Wong to include, wherein the control system is configurable to detect cliffs or falls for the robot based on a sensor detecting distance to increase in measured distance, providing a safety feature which allows the robot to stop moving should a cliff (large drop off) be sensed. 


Claim(s) 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20130226344) in view of SHIKINA (US 20160236347) and iRobot (WO2013130734A1).

Claim 9,Wong as modified discloses the robot of claim 1, but does not specifically disclose further comprising: a lower LiDAR mounted parallel to ground near a lower front of the robot; and a top LiDAR mounted at an angle to the ground on a top frontal area of the robot, wherein the lower and top LiDARs provide an overlapping sensing range to front and sides of the robot such that vectors of each of the two LiDARs intersect at a distance longer than a stopping distance of the robot.
However, iRobot discloses a mobile robot that can detect obstacles and uses the infrared range sensor which is a structured-light three dimensional scanner, a time of flight camera, or a three-dimensional light detection and ranging sensor (e.g.. Flash LIDAR). In some examples, the infrared range sensor includes one or more triangulation ranging sensors, such as position sensitive devices [see Summary].
Referring to FIGS. 1-3C, to achieve reliable and robust autonomous movement, the sensor system 400 may include several different types of sensors which can be used in conjunction with one another to create a perception of the robot's environment sufficient to allow the robot 100 to make intelligent decisions about actions to take in that environment. The sensor system 400 may include one or more types of sensors supported by the robot body 110, which may include obstacle detection obstacle avoidance (ODOA) sensors, communication sensors, navigation sensors, etc. For example, these sensors may include, but not limited to, proximity sensors, contact sensors, three-dimensional (JD) imaging/ depth map sensors, a camera (e.g., visible light and/or infrared camera), sonar, radar, LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging), etc. [see figs 1 – 3 and p00166].
In some implementations, the presence sensor includes at least one of a sonar sensor, ultrasonic ranging sensor, a radar sensor, or pyrometer. Moreover, the presence sensor may sense at least one of acoustics, radiofrequency, visible wavelength, or invisible wavelength light. The presence sensor may include a non-infrared sensor, for example, to detect obstacles having poor infrared response (e.g., angled, curved and/or specularly reflective surfaces). In some examples, the presence sensor detects a presence of an obstacle within a dead-band of the infrared range sensor substantially immediately adjacent the infrared range sensor. Imaging sensor 450 is a three-dimensional light detection and ranging sensor (e.g., Flash LIDAR), LIDAR uses ultraviolet, visible, or near infrared light to image objects and can be used with a wide range of targets, including non-metallic objects, rocks, rain, chemical compounds, aerosols, clouds and even single molecules. A narrow laser beam can be used to map physical features with very high resolution; imaging sensor 450 includes one or more triangulation ranging sensors, such as a position sensitive device. A position sensitive device and/or position sensitive detector (PSD) is an optical position sensor (OPS), that can measure a position of a light spot in one or two-dimensions on a sensor surface [see p0012, p0126 – 0128].
Further disclosing, the sensor pod 700 allows the robot 100 to detect a negative obstacle 10 (e.g., cliff or stairs) using the imaging sensor(s) 450, 450a-b and a predetermined threshold depth. If the imaging sensor(s) 450, 450a-b detects a negative obstacle 10 at a threshold depth of at least 10cm, the robot 100 may stop and/or readjust its speed and turn away from the negative obstacle 10. In some examples, if the depth of the negative obstacle 10 is less than 1 Gem; the robot 100 may maintain its direction and speed. In some examples, the imaging sensor 450 detects more than one negative object 10. In such instances, the robot 100 may stop at a distance away from the negative obstacle 10. In some examples, the stopping distance is about 40cm, so the robot stops 0.5m from a step 11 of a stair 10 (25 cm from the front of the bumper to the step 11). As the robot 100 approaches the stairs 10 the sensory pod 700 detects the edges 11 of the stairs 10 [see Fig 6G and p00149].

Therefore, it would have been obvious to modify Wong to include,  wherein the lower and top LiDARs provide an overlapping sensing range to front and sides of the robot such that vectors of each of the two LiDARs intersect at a distance longer than a stopping distance of the robot, the vectors of each of the two LiDARs provide a triangulation of redundancy to determine the range of stopping distance of the robot, providing sensor range which determines a state of a floor by obtaining information at every point in the room. 

	
Claim 10, Wong as modified discloses the robot of claim 9, but does not specifically disclose wherein the top LiDAR is mounted at an angle of about 45 to 60 degrees such that visual field of the top LiDAR intersects the ground at more than a stopping distance of the robot at top speed of the robot.
However, iRobot discloses, see FIG. 6E, in some implementations, the first and third imaging  sensors 450a, 450c may have their corresponding imaging axes 455a, 455c arranged at corresponding angles with respect to a plane P normal to the collar of the axis C between 45 degrees and about 65 degrees [see at least fig 6E and p00136]. 
Therefore, it would have been obvious to modify Wong to include wherein the top LiDAR is mounted at an angle of about 45 to 60 degrees such that visual field of the top LiDAR intersects the ground more than a stopping distance of the robot at top speed of the robot, providing sensor range which determines a state of a floor by obtaining information at every point in the room. 

Claim 11, Wong as modified discloses the robot of claim 9, but does not specifically disclose wherein each of the top and lower LiDARs provide a triangulation beyond the range of the stopping distance.
However, iRobot discloses the presence sensor includes at least one of a sonar sensor, ultrasonic ranging sensor, a radar sensor, or pyrometer. Moreover, the presence sensor may sense at least one of acoustics, radiofrequency, visible wavelength, or invisible wavelength light. The presence sensor may include a non-infrared sensor, for example, to detect obstacles having poor infrared response (e.g., angled, curved and/or specularly reflective surfaces). In some examples, the presence sensor detects a presence of an obstacle within a dead-band of the infrared range sensor substantially immediately adjacent the infrared range sensor. Imaging sensor 450 is a three-dimensional light detection and ranging sensor (e.g., Flash LIDAR), LIDAR uses ultraviolet, visible, or near infrared light to image objects and can be used with a wide range of targets, including non-metallic objects, rocks, rain, chemical compounds, aerosols, clouds and even single molecules. A narrow laser beam can be used to map physical features with very high resolution; imaging sensor 450 includes one or more triangulation ranging sensors, such as a position sensitive device. A position sensitive device and/or position sensitive detector (PSD) is an optical position sensor (OPS), that can measure a position of a light spot in one or two-dimensions on a sensor surface [see p0012, p0126 – 0128].
Further disclosing, the sensor pod 700 allows the robot 100 to detect a negative obstacle 10 (e.g., cliff or stairs) using the imaging sensor(s) 450, 450a-b and a predetermined threshold depth. If the imaging sensor(s) 450, 450a-b detects a negative obstacle 10 at a threshold depth of at least 10cm, the robot 100 may stop and/or readjust its speed and turn away from the negative obstacle 10. In some examples, if the depth of the negative obstacle 10 is less than 1 Gem; the robot 100 may maintain its direction and speed. In some examples, the imaging sensor 450 detects more than one negative object 10. In such instances, the robot 100 may stop at a distance away from the negative obstacle 10. In some examples, the stopping distance is about 40cm, so the robot stops 0.5m from a step 11 of a stair 10 (25 cm from the front of the bumper to the step 11). As the robot 100 approaches the stairs 10 the sensory pod 700 detects the edges 11 of the stairs 10 [see Fig 6G and p00149].

Therefore, it would have been obvious to modify Wong, to include wherein the vectors of each of the two LiDARs provide a triangulation beyond the range of stopping distance of the robot, providing sensor range which determines a state of a floor by obtaining information at every point in the room. 


Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20130226344) in view of SHIKINA (US 20160236347), iRobot (WO2013130734A1) and Shin (EP3549726A2).

Claim 12,Wong as modified discloses the robot of claim 9,  but does not specifically disclose wherein the control system is configurable to, either change the direction of motion of the robot or stop the robot upon measuring a non- expected range by either the top or lower LIDAR, the non-expected range corresponding to the top or lower LIDAR measuring a value different from a reference value, the reference value comprising at least one of (i) a distance between the LiDAR and floor, (ii) a distance between the LiDAR and a fixed point on the robot, or (iii) a value measured by the LiDAR during a prior time step.
However, Shin discloses indoor information obtaining unit uses at least one of a LiDAR sensor, a time of flight (TOF) sensor, and a rotatable laser range finder to obtain information on each point in the indoor space as three-dimensional information [pooo8].
Further disclosing, the multi-channel LiDAR unit is located in a front upper portion of the movement direction of the cleaning robot and at least two laser modules may be mounted to have different emission angles of a transmission signal in a downward or horizontal direction. The cleaning robot 100 mounted with a multi-channel LiDAR according to the exemplary embodiment of the present invention obtains information on obstacles lower than a position where the multi-channel LiDAR is mounted so that collision with the low obstacle and various problems caused by the collision may be avoided. To this end, it is very important to distinguish the floor and the obstacle in the three-dimensional map information to display the obstacle. The multi-channel LiDAR unit is located in a front upper portion of the movement direction of the cleaning robot and at least two laser modules may be mounted to have different emission angles of a transmission signal in a downward or horizontal direction [see at least p0020 – p0023 and p0104; Lidar 510; Fig 18 and Fig 30].  
See Fig 30 for the non-expected range corresponding to the top or lower LiDAR measuring a value different from a reference value, d(sub1) as the reference value for measuring (i) a distance between the LiDAR and floor [see Figs 30 – 31].
Therefore, it would have been obvious to modify Wong, to include wherein the control system is configurable to, either change the direction of motion of the robot or stop the robot upon measuring a non-expected range by either the top or lower LIDAR, the non-expected range corresponding to the top or lower LiDAR measuring a value different from a reference value, the reference value comprising at least one of (i) a distance between the LiDAR and floor, (11) a distance between the LiDAR and a fixed point on the robot, or (111) a value measured by the LiDAR during a prior time step, providing a cleaning function control device which determines a state of a floor by obtaining information at every point in the room as three-dimensional information and controls a cleaning function of the room based on the state of the floor.





Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20130226344) in view of SHIKINA (US 20160236347) and Kim (US 20190262992).
Claim 13, Wong as modified discloses the robot of claim 1, but does not specifically disclose wherein the control system is configurable to perform diagnosis on status of motor commands of the robot by detecting a delay between acquisition of sensor data and arrival of updated motor commands.
Kim discloses a system for controlling a mobile robot at a remote location through the remote-control system, the most problematic is a communication delay that may occur during a wireless communication process. As shown in FIG. 1, the communication delay includes a control delay 5 that occurs while a mobile robot 3 receives a control signal of a remote-control system 1 and a monitoring delay 7 that occurs while the remote-control system 1 receives images of the surroundings of the mobile robot 3 from the mobile robot 3. Further discloses, 
The method being performed by a control apparatus comprises acquiring a first control value for the mobile robot, which is input through a remote control apparatus, acquiring a second control value for the mobile robot, which is generated by an autonomous driving module, determining a weight for each control value based on a delay between the mobile robot and the remote control apparatus and generating a target control value of the mobile robot in combination of the first control value and the second control value based on the determined weights, wherein a first weight for the first control value and a second weight for the second control value are inversely proportional to each other [see at least p0004,0017,  p0064]
Kim may not use “diagnosis” of status per se, however, the fact that the values are being compared and the proper adjustments are made, based on the delay of communication, realizes the various factors for the remote robot to avoid risk of collision and the level of complexity of the surrounding environment [see at least p0064].

Therefore, it would have been obvious to modify Wong to include, wherein the control system is configurable to perform diagnosis on status of motor commands of the robot by detecting a delay between acquisition of sensor data and arrival of updated motor commands, providing a control method for a mobile robot and an apparatus for supporting the control method, the control method being capable of solving a problem of increasing a risk of accident of a mobile robot, which occurs due to a communication delay.



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Wong (US 20130226344) in view of SHIKINA (US 20160236347), Hosek (US 20110173496) and iRobot (WO2013130734A1).

Claim 14, Wong as modified discloses the robot of claim 1, but does not specifically disclose wherein the robot is capable of performing continuous diagnosis in each frame and/or cycle in a control loop by determining whether a difference between a current and a previous sensor timestamp is below a threshold, the difference exceeding the threshold or the difference equaling zero causes the robot to stop.
However, Hosek discloses a health-monitoring and fault-diagnostic system. These operations may be grouped into four distinct categories: status and history information, continuous health monitoring, on-demand health monitoring, and diagnostic functions [see p0244]. The fault diagnosis methods described above involve the monitoring of various physical characteristics of the robot, such as, energy dissipation, motor torques, torque residuals, tracking errors, belt tension and peak vibration frequencies, to name a few. The monitoring of these characteristics involve comparing them with certain thresholds and signaling a fault if they exceed or fall below those thresholds [see at least p0237 – p0238]. 
Neither Wong nor Hosek disclose the difference exceeding the threshold or the difference equaling zero causes the robot to stop.
However, iRobot discloses a mobile robot that can detect obstacles and uses the infrared range sensor which is a structured-light three dimensional scanner, a time of flight camera, or a three-dimensional light detection and ranging sensor (e.g.. Flash LIDAR). In some examples, the infrared range sensor includes one or more triangulation ranging sensors, such as position sensitive devices [see Summary].
Further disclosing, the sensor pod 700 allows the robot 100 to detect a negative obstacle 10 (e.g., cliff or stairs) using the imaging sensor(s) 450, 450a-b and a predetermined threshold depth. If the imaging sensor(s) 450, 450a-b detects a negative obstacle 10 at a threshold depth of at least 10cm, the robot 100 may stop and/or readjust its speed and turn away from the negative obstacle 10. In some examples, if the depth of the negative obstacle 10 is less than 1 Gem; the robot 100 may maintain its direction and speed. In some examples, the imaging sensor 450 detects more than one negative object 10. In such instances, the robot 100 may stop at a distance away from the negative obstacle 10. In some examples, the stopping distance is about 40cm, so the robot stops 0.5m from a step 11 of a stair 10 (25 cm from the front of the bumper to the step 11). As the robot 100 approaches the stairs 10 the sensory pod 700 detects the edges 11 of the stairs 10 [see Fig 6G and p00149].
Therefore, it would have been obvious to modify Hosek, to include, the difference exceeding the threshold or the difference equaling zero causes the robot to stop,  providing protective support to the device for safety and to prevent catastrophic failures or events.
Additionally, it would have been obvious to modify Wong to include wherein the robot is capable of performing continuous diagnosis in each frame and/or cycle in a control loop by determining whether a difference between a current and a previous sensor timestamp 1s below a threshold, providing an improved system for monitoring conditions and diagnosing faults.

Claim(s) 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20130226344) in view of SHIKINA (US 20160236347) and Shin (EP3549726A2).

Claim 15, Wong discloses a robotic system for performing tasks autonomously, comprising:  at least one control system coupled to at least one sensor and the at least one control system configured to , wherein the reference value is based on a plurality of areas around the robotic system that are dynamically and continuously changing, the at least one control system calculates the plurality of areas based on the direction of motion of the robotic system, the direction of motion for the robot being based on detection of objects within the plurality of areas using the at least one sensor [see at least Fig 6E  below, p0014, p0040, p0041, 0117, Figs 6C – E, and p0144, 0152 -  to achieve reliable and robust autonomous movement, the sensor system 400 may include several different types of sensors which can be used in conjunction with one another to create a perception of the robot's environment sufficient to allow the robot 100 to make intelligent decisions about actions to take in that environment. The sensor system 400 may include one or more types of sensors supported by the robot body 110, which may include obstacle detection obstacle avoidance (ODOA) sensors, communication sensors, navigation sensors, etc. For example, these sensors may include, but not limited to, proximity sensors, contact sensors, three-dimensional (3D) imaging/depth map sensors, a camera (e.g., visible light and/or infrared camera), sonar, radar, LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging), etc.; The imaging sensors 450 (e.g., infrared range sensors) may generate range value data representative of obstacles within an observed volume of space adjacent the robot 100. Moreover, the proximity sensors 410 (e.g., presence sensors) may generate presence value data representative of obstacles within the observed volume of space. In some implementations, the imaging sensor 450 is a structured-light 3D scanner that measures the three-dimensional shape of an object using projected light patterns];


    PNG
    media_image2.png
    379
    479
    media_image2.png
    Greyscale


and the plurality of dynamically and continuously changing areas are regions surrounding the robotic system as the robotic system moves along a trajectory, wherein the plurality of dynamically and continuously changing areas are determined relative to an approximate footprint of the robot robotic system and the direction of movement of the robotic system as the robotic system moves along the trajectory [see at least Fig 1 below and p0096, p0097, p0166 - Since robot 100 may operate in a human environment, it may interact with humans and operate in spaces designed for humans (and without regard for robot constraints). The robot 100 can limit its drive speeds and accelerations when in a congested, constrained, or highly dynamic environment, such as at a cocktail party or busy hospital. However, the robot 100 may encounter situations where it is safe to drive relatively fast, as in a long empty corridor, but yet be able to decelerate suddenly, as when something crosses the robots' motion path]
wherein each area of the plurality of dynamically and continuously changing areas around the robot is associated with a different level or type of risk as the robotic system moves along the trajectory [see at least p0041, p0097, 0106, o160, p0166, 0172 and 0206 and Fig 5A - The robot 100 can operate in human environments (e.g., environments typically designed for bipedal, walking occupants) using wheeled mobility. In some implementations, the drive system 200 includes first, second, and third drive wheels 210a, 210b, 210c equally spaced (i.e., trilaterally symmetric) about the vertical axis Z (e.g., 120 degrees apart); however, other arrangements are possible as well; The robot 100 can limit its drive speeds and accelerations when in a congested, constrained, or highly dynamic environment, such as at a cocktail party or busy hospital. However, the robot 100 may encounter situations where it is safe to drive relatively fast, as in a long empty corridor, but yet be able to decelerate suddenly, as when something crosses the robots' motion path.
 The robot 100 can limit its drive speeds and accelerations when in a congested, constrained, or highly dynamic environment, such as at a cocktail party or busy hospital. However, the robot 100 may encounter situations where it is safe to drive relatively fast, as in a long empty corridor, but yet be able to decelerate suddenly, as when something crosses the robots' motion path.
 The reliability of executing robot collision free moves may be based on: (i) a confidence level built by high level reasoning over time and (ii) a depth-perceptive sensor that accumulates three major types of data for analysis-- (a) a depth image, (b) an active illumination image and (c) an ambient illumination image. Algorithms cognizant of the different types of data can be executed on each of the images obtained by the depth-perceptive imaging sensor 450. The aggregate data may improve the confidence level compared to a system using only one of the kinds of data; the operations also include outputting 1214 navigation data for circumnavigating the object 12 in the scene 10. In some implementations, the controller 500 uses the outputted navigation data to issue drive commands to the drive system 200 to move the robot 100 in a manner that avoids a collision with the object 12. The controller 500 may use imaging data from the imaging sensor 450 for color/size/dimension blob matching. Identification of discrete objects 12 in the scene 10 allows the robot 100 to not only avoid collisions, but also to search for objects 12. The human interface robot 100 may need to identify humans and target objects 12 against the background of a home or office environment. The controller 500 may execute one or more color map blob-finding algorithms on the depth map(s) derived from the imaging data of the imaging sensor 450 as if the maps were simple grayscale maps and search for the same "color" (that is, continuity in depth) to yield continuous objects 12 in the scene 10. Using color maps to augment the decision of how to segment objects 12 would further amplify object matching, by allowing segmentation in the color space as well as in the depth space. The controller 500 may first detect objects 12 by depth, and then further segment the objects 12 by color. This allows the robot 100 to distinguish between two objects 12 close to or resting against one another with differing optical qualities; The second imaging sensor 450b is arranged with its imaging axis 455 pointing substantially parallel with the ground along the forward drive direction F (e.g., to detect objects approaching a mid and/or upper portion of the robot 100). In other examples, the second imaging sensor 450b is arranged with its imaging axis 455 pointing above the ground or even upward away from the ground; The 3D depth imaging sensor(s) 450 can image point clouds directly (e.g., not by spinning like a scanning LIDAR) and can point or aim at an obstacle that needs more attention].
Wong does not specifically disclose at least one sensor including a LiDAR sensor with a reference measurement, the reference measurement comprises at least one of: (i) a previous measurement from the LiDAR sensor, or (ii) a reference value and at least one control system coupled to the at least one sensor, the at least one control system configured to, improve functional safety of the robotic system based on the reference measurement from the LiDAR sensor, and output a direction of motion for the robotic system based on a measured value from the LiDAR sensor and the reference value;  



However, Shin discloses indoor information obtaining unit uses at least one of a LiDAR sensor, a time of flight (TOF) sensor, and a rotatable laser range finder to obtain information on each point in the indoor space as three-dimensional information [pooo8].
Further disclosing, the multi-channel LiDAR unit is located in a front upper portion of the movement direction of the cleaning robot and at least two laser modules may be mounted to have different emission angles of a transmission signal in a downward or horizontal direction. The cleaning robot 100 mounted with a multi-channel LiDAR according to the exemplary embodiment of the present invention obtains information on obstacles lower than a position where the multi-channel LiDAR is mounted so that collision with the low obstacle and various problems caused by the collision may be avoided. To this end, it is very important to distinguish the floor and the obstacle in the three-dimensional map information to display the obstacle. The multi-channel LiDAR unit is located in a front upper portion of the movement direction of the cleaning robot and at least two laser modules may be mounted to have different emission angles of a transmission signal in a downward or horizontal direction [see at least p0020 – p0023 and p0104; Lidar 510; Fig 18 and Fig 30].  
See Fig 30 for the non-expected range corresponding to the top or lower LiDAR measuring a value different from a reference value, d(sub1) as the reference value for measuring (i) a distance between the LiDAR and floor [see Figs 30 – 31].
Therefore, it would have been obvious to modify Wong, to include at least one sensor including a LiDAR sensor with a reference measurement, the reference measurement comprises at least one of: (i) a previous measurement from the LiDAR sensor, or (ii) a reference value and at least one control system coupled to the at least one sensor, the at least one control system configured to, improve functional safety of the robotic system based on the reference measurement from the LiDAR sensor, and output a direction of motion for the robotic system based on a measured value from the LiDAR sensor and the reference value, providing a function control device which determines a state of a floor by obtaining information at every point in the room as three-dimensional information.

Claim 19, Wong as modified discloses the robotic system of claim 15, wherein the robotic system is configured to detect a person in a path of the robot and determine and carry out a sequence of actions to avoid hitting the person in the robot's current or pending direction of motion [see at least p0024, 0152, 0166, In some examples, the dead zone sensor has a field of view extending at least 3 meters outward from the dead zone sensor. In this example, the dead zone sensor can be dual-purposed for relative short range within the dead zone and as a long range sensor for detecting objects relatively far away for path planning and obstacle avoidance. Referring to FIGS. 1-3C, to achieve reliable and robust autonomous movement, the sensor system 400 may include several different types of sensors which can be used in conjunction with one another to create a perception of the robot's environment sufficient to allow the robot 100 to make intelligent decisions about actions to take in that environment. The sensor system 400 may include one or more types of sensors supported by the robot body 110, which may include obstacle detection obstacle avoidance (ODOA) sensors, communication sensors, navigation sensors, etc. For example, these sensors may include, but not limited to, proximity sensors, contact sensors, three-dimensional (3D) imaging/depth map sensors, a camera (e.g., visible light and/or infrared camera), sonar, radar, LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging), etc.
Since robot 100 may operate in a human environment, it may interact with humans and operate in spaces designed for humans (and without regard for robot constraints). The robot 100 can limit its drive speeds and accelerations when in a congested, constrained, or highly dynamic environment, such as at a cocktail party or busy hospital. However, the robot 100 may encounter situations where it is safe to drive relatively fast, as in a long empty corridor, but yet be able to decelerate suddenly, as when something crosses the robots' motion path].



Claim(s) 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20130226344) in view of SHIKINA (US 20160236347) and Shin (EP3549726A2), further in view of Shamlian (US 20170031366).

Claim 16, Wong as modified discloses the robotic system of claim 15, but does not specifically disclose wherein, the reference value comprises a measured distance between the LiDAR sensor and floor within one of the plurality of dynamically changing areas, and the at least one control system is configured to stop the robotic system if the measured distance deviates from the reference value by a threshold amount.
However, Shamlian discloses an autonomous robot movably supported can navigate a floor surface. In some examples, the autonomous robot can clean a surface while traversing the surface. The robot can remove debris from the surface by agitating the debris and/or lifting the debris from the surface by applying a negative pressure (e.g., partial vacuum) above the surface, and collecting the debris from the surface [see p0041].
Further disclosing, a sensor system 500 may include one or more types of sensors supported by the robot body 110, which may include obstacle detection obstacle avoidance (ODOA) sensors, communication sensors, navigation sensors, etc. For example, these sensors may include, but not limited to, proximity sensors 520, contact sensors, a camera (e.g., volumetric point cloud imaging, three-dimensional (3D) imaging or depth map sensors, visible light camera and/or infrared camera), sonar, radar, LIDAR (Light Detection and Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging), etc [see p0049].
Referring to FIGS. 9A, 11A and 13A-H, the emitter field of view 523 intersects the first receiver field of view 525a and defines a first volume V1. In addition, the emitter field of view 523 intersects the second field of view 525b defining a second volume V2. The first volume V1 defines a zone having a threshold drop distance D.sub.s (as previously noted, D.sub.s is the maximum distance at which the robot 100 can go from a first surface 10a to a second surface 10b) and the second volume V2 being at a distance D.sub.AC greater than the threshold drop distance D.sub.s. The first volume V1 and the second volume V2 therefore define two layers that overlap at different distances (within and up to a distance of D.sub.s and beyond distance D.sub.s) detected by two different receivers 524a, 524b. As summarized below in binary truth table 1, the “1” or “0” indicates a received emission from a surface at either, both or neither volume V1, V2 and the binary nature of detection at those volumes, in combination, determines how the robot show act. If the sensor 520 receives a response in the first volume V1, but not in the second volume V2, the robot 100 detects the only flooring condition for continuing to travel in the current direction of travel. If the sensor 520 detects flooring in the first volume V1 and in the second volume V2, an actual cliff 12b is signaled to the robot 100 and the robot 100 stops moving. If the sensor 520 detects flooring in the second volume V2 only and not in the first volume V1, the robot 100 is signaled to stop because no floor is detected within threshold drop distance D.sub.s. If the sensor 520 neither detects flooring in the first volume V1 nor the second volume V2, the robot 100 stops because the floor surface 10 is either too far away for either receiver 524a, 524b to receive an emission, the floor is too dark (and absorptive) for an emission 523 to reach either receiver, or the sensor 520 has stopped working [also at least see p0078, p0087, 0094].
Therefore, it would have been obvious to modify Wong, to include the reference value comprises a measured distance between the LiDAR sensor and floor, and the at least one control system is configured to stop the robotic system if the measured distance deviates from the reference value by a threshold amount, a providing a safety feature which can prevent damage to the robot and execute a stop command if needed.



Claim 17, Wong as modified discloses the robotic system of claim 15, but does not specifically disclose wherein, the reference value comprises a measured distance between the LiDAR and either a point on a chassis of the robotic system, or a point on the LiDAR sensor, the point being a fixed distance from the LiDAR sensor, and the control system is configurable to stop the robotic system if the measured distance deviates from the reference value by a threshold amount.
However, Shamlian discloses an autonomous robot movably supported can navigate a floor surface. In some examples, the autonomous robot can clean a surface while traversing the surface. The robot can remove debris from the surface by agitating the debris and/or lifting the debris from the surface by applying a negative pressure (e.g., partial vacuum) above the surface, and collecting the debris from the surface [see p0041].
Further disclosing, a sensor system 500 may include one or more types of sensors supported by the robot body 110, which may include obstacle detection obstacle avoidance (ODOA) sensors, communication sensors, navigation sensors, etc. For example, these sensors may include, but not limited to, proximity sensors 520, contact sensors, a camera (e.g., volumetric point cloud imaging, three-dimensional (3D) imaging or depth map sensors, visible light camera and/or infrared camera), sonar, radar, LIDAR (Light Detection and Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging), etc [see p0049].
Shamlian provides a proximity sensor that includes a sensor body, a first emitter housed by the sensor body, a second emitter housed by the sensor body adjacent to the first emitter, and a receiver disposed adjacent the first emitter opposite the second emitter. The first emitter has a first field of view, the second emitter has a second field of view, and the receiver has a third field of view. An intersection of the first and third field of views defines a first volume; and an intersection of the second and third fields of view defines a second volume. The first volume detects a first surface within a first threshold distance from a sensing reference point and the second volume detects a second surface within a second threshold distance from the sensing reference point. The second threshold distance is greater than the first threshold distance [see p0005 – 0010].
Similar to the previous example having one emitter 522 and two receivers 524, the first volume V1 defines a zone within first threshold drop distance D.sub.S and the second volume V2 being at a cliff condition (actual cliff 12b), i.e. a threshold distance D.sub.AC greater than threshold drop distance D.sub.S. As summarized above in Table 1, if the sensor 520 receives a response indicating flooring in the first volume V1 (i.e. the receiver 524 detects an emission 523a in the first volume V1), but not in the second volume V2, the robot 100 has detected the only flooring condition for continuing to travel in the current direction of travel. If the sensor 520 detects flooring in the first volume V1 and in the second volume V2, a cliff condition (actual cliff 12b) is signaled to the robot 100 and the robot 100 stops moving. If the sensor 520 detects flooring in the second volume V2 only and not in the first volume V1, then the robot 100 is signaled to stop because no floor 10 is detected within threshold drop distance D.sub.S.  [see at least p0087].
Therefore, it would have been obvious to modify Wong to include the reference value comprises a measured distance between the LiDAR and either a point on a chassis of the robotic system, or a point on the LiDAR sensor, the point being a fixed distance from the LiDAR sensor, and the control system configurable to stop the robotic system if the measured distance deviates from the reference value by a threshold amount, providing a safety feature which can prevent damage to the robot and execute a stop command if needed.

Claim 18, Wong as modified discloses the robotic system of claim 15, but does not specifically disclose wherein, the reference value comprises a previous measurement of the LiDAR sensor, and the control system is configurable to stop the robotic system if the previous measurement and the measured value from the LiDAR sensor are not different values.
However, Shamlian discloses the emitter field of view 523 intersects the first receiver field of view 525a and defines a first volume V1. In addition, the emitter field of view 523 intersects the second field of view 525b defining a second volume V2. The first volume V1 defines a zone having a threshold drop distance D.sub.s (as previously noted, D.sub.s is the maximum distance at which the robot 100 can go from a first surface 10a to a second surface 10b) and the second volume V2 being at a distance D.sub.AC greater than the threshold drop distance D.sub.s. The first volume V1 and the second volume V2 therefore define two layers that overlap at different distances (within and up to a distance of D.sub.s and beyond distance D.sub.s) detected by two different receivers 524a, 524b. As summarized below in binary truth table 1, the “1” or “0” indicates a received emission from a surface at either, both or neither volume V1, V2 and the binary nature of detection at those volumes, in combination, determines how the robot show act. If the sensor 520 receives a response in the first volume V1, but not in the second volume V2, the robot 100 detects the only flooring condition for continuing to travel in the current direction of travel. If the sensor 520 detects flooring in the first volume V1 and in the second volume V2, an actual cliff 12b is signaled to the robot 100 and the robot 100 stops moving [see at least p0078].
Therefore, it would have been obvious to modify Wong, to include the reference value comprises of a previous measurement of the LiDAR sensor, and the control system configurable to stop the robotic system if the previous measurement and the measured value from the LiDAR sensor are not different values, providing a safety feature which can prevent damage to the robot and execute a stop command if needed.

 Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, the Examiner interprets Wong differently than the Applicant.  First, intuitively determining risk zones.  That is, any region it detects an obstacle is higher risk than another region around the robot which doesn’t have an obstacle.  Obstacle being closer could be mean higher risk area (e.g. if someone moving fast and is close), such as in the example of the cocktail party or busy hospital [see p0166] would certainly be considered a high-risk area.  Wong also discloses “the robot 100 may encounter situations where it is safe to drive relatively fast, as in a long empty corridor, but yet be able to decelerate suddenly, as when something crosses the robots' motion path” this may be considered a low or medium risk one.  Certainly, its ability to distinguish between static objects and continuously changing dynamic objects teaches it is capable of distinguishing around different zones. 
	Also, Wong teaches that in a plurality of dynamically and continuously changing areas around the robot is associated with a different level of risk.  That is a 3D depth imaging sensor(s) 450 can image point clouds directly (e.g., not by spinning like a scanning LIDAR) and can point or aim at an obstacle that needs more attention. The 3D depth imaging sensor(s) 450 may reciprocate or scan back and forth slowly as well. The 3D depth imaging sensor(s) 450 may capture point clouds 58 degrees wide, 45 degrees vertical, at up to 60 Hz. Further, the robot 100 may include a short range type of imaging sensor 450a (e.g., mounted on the underside of the torso 140, as shown in FIGS. 1 and 3) for mapping a nearby area about the robot 110 and discerning relatively close objects 12, and a long range type of imaging sensor 450b (e.g., mounted on the head 160, as shown in FIGS. 1 and 3) for mapping a relatively larger area about the robot 100 and discerning relatively far away objects 12. The robot 100 can use the occupancy map 1700 to identify known objects 12 in the scene 10 as well as occlusions 16 (e.g., where an object 12 should or should not be, but cannot be confirmed from the current vantage point). The robot 100 can register an occlusion 16 or new object 12 in the scene 10 and attempt to circumnavigate the occlusion 16 or new object 12 to verify the location of new object 12 or any objects 12 in the occlusion 16. Moreover, using the occupancy map 1700, the robot 100 can determine and track movement of an object 12 in the scene 10. For example, the imaging sensor 450, 450a, 450b may detect a new position 12' of the object 12 in the scene 10 while not detecting a mapped position of the object 12 in the scene 10. The robot 100 can register the position of the old object 12 as an occlusion 16 and try to circumnavigate the occlusion 16 to verify the location of the object 12. The robot 100 may compare new image depth data with previous image depth data (e.g., the map 1700) and assign a confidence level of the location of the object 12 in the scene 10. The location confidence level of objects 12 within the scene 10 can time out or degrade after a threshold period of time. The sensor system 400 can update location confidence levels of each object 12 after each imaging cycle of the sensor system 400. In some examples, a detected new occlusion 16 (e.g., a missing object 12 from the occupancy map 1700) within an occlusion detection period (e.g., less than ten seconds), may signify a "live" object 12 (e.g., a moving object 12) in the scene 10 [see at least p0106, 0166, 0218, Figs 17A-B].
	Secondly, the Examiner believes Wong teaches detection of objects in a first area of the plurality of areas causes the robot to perform a first action different from a second action in response to detection of objects in a second area of the plurality of areas. Wong is capable of identifying any object in a trajectory.
	Referring to FIGS. 17A and 17B of Wong, in some circumstances, the robot 100 receives an occupancy map 1700 of objects 12 in a scene 10 and/or work area 5, or the robot controller 500 produces (and may update) the occupancy map 1700 based on image data and/or image depth data received from an imaging sensor 450 (e.g., the second 3-D image sensor 450b) over time. In addition to localization of the robot 100 in the scene 10 (e.g., the environment about the robot 100), the robot 100 may travel to other points in a connected space (e.g., the work area 5) using the sensor system 400. The robot 100 may include a short range type of imaging sensor 450a (e.g., mounted on the underside of the torso 140, as shown in FIGS. 1 and 3) for mapping a nearby area about the robot 110 and discerning relatively close objects 12, and a long range type of imaging sensor 450b (e.g., mounted on the head 160, as shown in FIGS. 1 and 3) for mapping a relatively larger area about the robot 100 and discerning relatively far away objects 12. The robot 100 can use the occupancy map 1700 to identify known objects 12 in the scene 10 as well as occlusions 16 (e.g., where an object 12 should or should not be, but cannot be confirmed from the current vantage point). The robot 100 can register an occlusion 16 or new object 12 in the scene 10 and attempt to circumnavigate the occlusion 16 or new object 12 to verify the location of new object 12 or any objects 12 in the occlusion 16. Moreover, using the occupancy map 1700, the robot 100 can determine and track movement of an object 12 in the scene 10. A confidence level may be assigned to detected locations or tracked movements of objects 12 in the working area 5. For example, upon producing or updating the occupancy map 1700, the controller 500 may assign a confidence level for each object 12 on the map 1700. The confidence level can be directly proportional to a probability that the object 12 actually located in the working area 5 as indicated on the map 1700 [see at least 17A, 17B and p0218 – p0220].







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE MARIE LAROSE whose telephone number is (313)446-4856. The examiner can normally be reached M- F 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RENEE M. LAROSE
Examiner
Art Unit 3666



/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664